DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield et al. (US# 6,567,891) in view of Martinez et al. (US# 7,188,236).

Regarding claim 1, Oldfield et al. teaches data processing method, applied to a distributed storage system, wherein the distributed storage system comprises at least one processing node and at least two storage nodes, and storage  disks of the at least two storage nodes comprise at least two storage disk clusters, wherein the at least two storage disk clusters are configured with at least two energy saving states, and a processing module is deployed on the at least one processing node; and the data processing method comprises: 
receiving, by the processing module (201), a read request comprising an identifier of to-be- processed data, wherein the to-be-processed data is stored in the at least two storage nodes (disk = nodes, Fig. 2 20), and the to-be-processed data comprises first sub-data and second sub-data (segments) [col. 9, lines 31-42;  processor identifiers in coefficient table for data segments].

reading, by the processing module, metadata of the to-be-processed data based on the identifier of the to-be-processed data, to determine a first storage disk cluster and a second storage disk cluster, wherein the first storage disk cluster comprises storage disks that are in the at least two storage nodes and that store the first sub-data, the second storage disk cluster comprises storage disks that are in the at least two storage nodes and that store the second sub-data [first and second cluster may be identical and comprise the same disks, or contain separate disks and share parity disk (Fig. 2); processor determines classification and scenario for data to be retrieved, and then creates scripts indicating locations for data to be retrieved from disks, col. 9, lines 36-46],
…
reading, by the processing module, the first sub-data from the first storage disk cluster, and after the first sub-data is read, reading the second sub-data from the second storage disk cluster [column 15, claim 5: sequentially reading the strips of the data stripe from across the disks].
What Oldfield et al. does not teach are energy saving states including wakeup latencies.  Martinez et al. teaches the first storage disk cluster (disk) is configured with a first energy saving state, the second storage disk cluster is configured with a second energy saving state, and a wakeup latency of the first energy saving state is shorter than a wakeup latency of the second energy saving state [each wakeup latency comprises it’s own energy saving state S0-S4, so that a disk in S3 state may wake faster than a disk in S4 or S5 state, col. 5, line 62-67 & col. 6, lines 2-8].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the energy saving states and associated wakeup latencies as taught by Martinez et al., because then a reliable system could be maintained that incorporates multiple wakeup latencies, as taught by Martinez et al. (col. 2, lines 51-59).

Regarding claim 2, Oldfield et al. teaches, wherein before the reading, by the processing module, the first sub-data from the first storage disk cluster, the data processing method further comprises:
 determining, by the processing module based on the metadata of the to-be-processed data, a first storage disk group in the first storage disk cluster and a second storage disk group in the second storage disk cluster, wherein a storage disk comprised in the first storage disk group is the storage disk that is in the first storage disk cluster and that stores the first sub-data, and a storage disk comprised in the second storage disk group is the storage disk that is in the second storage disk cluster and that stores the second sub-data [col. 9, lines 36-49; locations determined for each disk, where each disk holds a segment of the requested data; see above claim 1];
the reading, by the processing module, the first sub-data from the first storage disk cluster reading, by the processing module, the first sub-data from the first storage disk group; and the reading, by the processing module, the second sub-data from the second storage disk cluster comprises:  reading, by the processing module, the second sub-data from the second storage disk group [each disk (cluster) has its segment (sub-data) read as part of the whole data stripe; col. 15, claim 5].

Regarding claim 3, Martinez et al. teaches wherein after the determining, by the processing module, a first storage disk group in the first storage disk cluster and a second storage disk group in the second storage disk cluster, the data processing method further comprises:
determining, by the processing module, that the storage disk in the first storage disk group and the storage disk in the second storage disk group are woken up [a delay is set that takes in account the latencies of all devices such that processing will occur after the delay has expired and the devices have been ‘determined’ to be awake, col. 7, lines 12-15].

Regarding claim 4, Martinez teaches wherein after the reading, by the processing module, the first sub-data from the first storage disk group, the data processing method further comprises:
setting, by the processing module, the storage disk in the first storage disk group to the first energy saving state [user action/inaction at any time may lead to placing disks in S2-S4 states, col. 5, lines 60-63]; and
after the reading, by the processing module, the second sub-data from the second storage disk group, the data processing method further comprises:
setting, by the processing module, the storage disk in the second storage disk group to the second energy saving state [user action/inaction at any time may lead to placing disks in S2-S4 states, col. 5, lines 60-63].

Regarding claim 5, Oldfield et al. teaches wherein before the receiving, by the processing module, a read request comprising an identifier of to-be-processed data, the data processing method further comprises:
receiving, by the processing module, a write request comprising the to-be-processed data (col. 13, lines 24-30);

splitting, by the processing module, the to-be-processed data into the first sub-data and the
second sub-data in response to the write request, wherein an access sequence of the first sub-data is before an access sequence of the second sub-data; and storing, by the processing module, the first sub-data in the first storage disk cluster, and storing the second sub-data in the second storage disk cluster [col. 14, lines 35-42].

Regarding claim 8, Oldfield et al. teaches wherein the distributed storage system comprises at least one processing node (201, Fig. 5) and at least two storage nodes (disks 22;, Fig. 2), and storage disks of the at least two storage nodes comprise at least two storage disk clusters, wherein the at least two storage disk clusters are configured with at least two energy saving states [Martinez, setting multiple energy states S2-S4, col. 5, lines 60-63], a processing module is deployed on the at least one processing node, and the processing module is configured to perform the data processing method according to claim 1 [as noted above, the claims do not indicate how the disks are distributed between the nodes and clusters, and thus may overlap each other and contain the same or portion of the same disks of Figure 2, Oldfield].


Regarding claim 9, the claimed subject matter is similar to that of claim 1 and is rejected for the same reasons as claim 1.

Regarding claim 10, the claimed subject matter is similar to that of claim 2 and is rejected for the same reasons as claim 2.


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. 
Applicant has indicated on page 6, paragraph 3 that
 Claim 1 is designed to meet data access latency requirements while reducing power consumption. In claim 1, power consumption of a distribute storage system is effectively reduced by storing first and second sub-data in different storage disk clusters that are in different energy saving states and have different wakeup latencies. By first reading the sub-data from the storage disk cluster that wakes up earlier (has shorter wakeup latency), the storage disk cluster(s) with a longer wakeup latency have more time to wake up before being read, thereby reducing the overall access latency of a data read request. See Specification, [0008].
In contrast, claim 1 does not indicate or positively recite meeting access latency requirements while reducing power consumption.  In fact, claim 1 merely recites reading data from the first cluster before reading data from the second cluster.  Claim 1 does not link the order of cluster reading with energy saving states or latency.
Applicant further argues on page 7 that the claim construction is improper, indicating that the first and second sub-data (segments) of Oldfield are not “to-be-processed”. The Examiner respectfully disagrees.  As taught by Oldfield in the section indicated by Applicant, the segments and parity are processed, or used, as part of the parity calculation and thus read upon the subject matter as claimed.
Applicant argues on page 8 that the data segments are not found on separate disks (page 8, paragraph 1).  The Examiner respectfully disagrees.  As seen in Figure 2, the storage system comprises several disks including the two Parity drives.  Column 3, lines 41-48 and column 9, line 66 – column 10, line 8 further teach the use of multiple disks as part of the stripes used for parity calculations.
Applicant argues on page 8 that 
Lastly but just as importantly, the method of claim 1 stores first and second sub- data in different disk clusters that have different wakeup latencies. Because the wakeup latency of the first energy saving state is shorter than the wakeup latency of the second energy saving state, the first sub-data would be read/accessed earlier than the second sub- data. Oldfield would not have suggested storing its data segment and the corresponding parity result in different data storages having different wakeup latencies. This is because data and its parity result are generally needed at the same time scale. The data can’t be verified for later operation if the parity result is not available for checking the integrity of the data. Purposefully storing data and its parity result into storages having different wakeup latencies does not make any sense. Oldfield does not disclose such arrangement and a person skilled in the art would not have understood Oldfield as disclosing such arrangement.
As noted above, Claim 1 does not link energy saving and wakeup latencies with the ordering of disk reading positively.
Applicant recites on page 9 of the arguments that,
Martinez is not concerned with meeting data access latency requirements by reducing the overall latency of a data read request and Martinez does not disclose configuring a storage node with storage disks so that the storage disk clusters inside the storage node have different energy saving state and wakeup latencies. Therefore, Martinez cannot teach the method in claim 1 of storing sub-data in multiple storage disk clusters in different energy states with different wakeup latencies, and does not teach the method in claim 1 of first reading the sub-data from the storage disk cluster with the shorter wakeup latency in order to reduce the overall access latency of the data read request.
Again, Claim 1 does not link energy saving and wakeup latencies with the ordering of disk reading positively.  Furthermore, Applicant has argued that Martinez does not disclose the storage nodes with storage disks and clusters within the node.  The Examiner would like to indicate that these limitations were taught by the primary reference of Oldfield.
On pages 9 and 10, Applicant appears to argue the two references separately, 
Contrary to the office’s allegation, Martinez does not teach or suggest configuring storage disk clusters inside a storage node with different energy states and wakeup latencies. 
As noted above, the combination of the two references of Oldfield and Martinez teach storage nodes and disk with energy saving states.
Therefore, the combination of Oldfield and Martinez teach the subject matter as claimed and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133